People v Adams (2017 NY Slip Op 08387)





People v Adams


2017 NY Slip Op 08387


Decided on November 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
ANGELA G. IANNACCI, JJ.


2014-12013
 (Ind. No. 276/04)

[*1]The People of the State of New York, respondent,
vJarian Adams, appellant.


Seymour W. James, Jr., New York, NY (David Crow of counsel), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and Alexander Fumelli of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Richmond County (Rienzi, J.), dated December 15, 2014, which denied his motion to be resentenced pursuant to CPL 440.46 on his conviction of criminal possession of a controlled substance in the third degree, which sentence was originally imposed, upon his plea of guilty, on September 14, 2005.
ORDERED that the order is affirmed.
The Supreme Court did not improvidently exercise its discretion in denying the defendant's motion to be resentenced pursuant to CPL 440.46. The defendant has an extensive criminal history, as well as a pattern of repeatedly violating parole (see People v Perez, 127 AD3d 884; People v John, 120 AD3d 591; People v George, 118 AD3d 1019). Further, his prison disciplinary record indicates four Tier II violations. Moreover, and significantly, the defendant has had recent convictions for robbery and aggravated assault in New Jersey. Accordingly, substantial justice dictated that the defendant's motion be denied (see People v John, 120 AD3d at 591; People v George, 118 AD3d at 1019-1020; People v Vidal, 111 AD3d 967, 968).
BALKIN, J.P., LEVENTHAL, AUSTIN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court